Matthew M. Levy, J.
Although not objecting to arbitration as such, the plaintiff opposes the stay applied for by the defendant solely because the defendant (while seeking the stay of the action at law) has not requested or consented to the arbitration.
The contention is without merit. It is apparent that the plaintiff sues upon and is bound by the terms of the collective agreement. It provides for arbitration. Having contractually selected such a tribunal, the parties are relegated to it. If both parties desire to arbitrate, they may do so by consent. If not, and the plaintiff is still aggrieved, he himself may institute arbitration proceedings in accordance with the terms of the agreement. He cannot compel the defendant to set the arbitration machinery in motion.
Accordingly, the application by the defendant for an order staying this action and all proceedings therein until arbitration be had between the parties is granted (Civ. Prac. Act, § 1451).